DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In Applicant’s response dated 12/06/2021, Applicant amended Claims 1 and 13; added Claim 21 and argued against all rejections previously set forth in the Office Action dated 08/17/2021. 
In light of Applicant’s amendments and remarks, the previously set forth objections are withdrawn.
In light of Applicant’s remarks, the previously set forth double patenting rejection is maintain. (See remarks, page 1, section IV)

Status of the Claims
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting, Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and Claims 1 – 21 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 21 of U.S. Patent No. 10,791,240. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1 – 21 of U.S. Patent No.10,791,240 recites a method and system for rendering a secure document with a text selection capability. Said method and system of U.S. Patent No.10,791,240 being capable of executing every step carried out by the instant application. One of ordinary skill in the art before the effective filling date would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention as defined in the U.S. Patent No. 10,791,240.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “creating a secure document by adding one or more text objects from the source document onto the base document, the secure document including a file format different than that of the source document, the secured document configured to enable text selection of the one or more of the added text objects and the one or more of said text objects being absent of the watermark (emphasis added)” This claim language is indefinite, because it is unclear the meaning of “text objects being absent of the watermark”. 
After despite reviewing of the disclosure, the examiner cannot find how the added text objects are absent of the watermark, it appear that the text objects include the water mark, but the user cannot see the watermark.  For example par 0049, recites: 	Upon completing 228, the base document is output in 230 as a rendered secure document. The rendered secure document represents a watermarked version of the source document (e.g., as shown in FIG. 9). Notably, the rendered secure document is provided with a text selection capability. In effect, an end user can select text objects drawn thereto for a 
Accordingly, it appear that the text objects are not absent of the watermark. Accordingly, the examiner interpret the claim as the text object being with a watermark but the user cannot see the watermark.
Claim 13 recites similar claim language as Claim 1, thus Claim 13 is also indefinite.
Due to at least their dependency upon Claim 1 or 13, claims 2 – 12 and 14 – 21 are also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 4 – 6, 9, 10, 12, 13 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admit Prior Art) in view of Choi et al. (US 2017,0329943) (hereinafter, Choi)

Regarding Claim 1, AAPA teaches a method comprising, by a processor:
creating a graphic including: (a) at least one non-text object of a source document and (b) a watermark (AAPA in par 0003, teaches that existing image-based renderers generate images from documents. The rendered images do not differentiate between text and non-text objects. Accordingly, every component of a source document is rendered as a single bitmap image file. This type of rendering provides the option of including a textual watermark as part of the image represented by the bitmap image file. In this case, the textual watermarks provide a satisfactory means for securing the rendered images);
adding the graphic onto a base document (AAPA in par 0003, teaches that existing image-based renderers generate images from documents. The rendered images do not differentiate between text and non-text objects. Accordingly, every component of a source document is rendered as a single bitmap image file. This type of ; and 
creating a secure document by adding one or more text objects from the source document onto the base document, the secure document including a file format different than that of the source document, the secured document configured to enable text selection of the one or more of the added text objects (AAPA in par 0003, teaches that existing image-based renderers generate images from documents. The rendered images do not differentiate between text and non-text objects. Accordingly, every component of a source document is rendered as a single bitmap image file. This type of rendering provides the option of including a textual watermark as part of the image represented by the bitmap image file. In this case, the textual watermarks provide a satisfactory means for securing the rendered images. AAPA in par 0004, further teaches that existing Portable Document Format (PDF) –based renderers generate PDF documents from non-PDF source documents. The rendered PDF documents provide a text selection capability at the client’s end. This is possible because text is drawn into the PDF documents).
Accordingly, as disclosed in the background, AAPA teaches a method for rendering documents as a PDF, wherein the rendered document provides the capability of select text. This is possible because text is drawn as text into the PDF document. Additionally, AAPA further discloses that non-text elements are respectively drawn into specific object types per PDF specifications. Thus, AAPA clearly discloses that the source document include both non-text objects and text objects. 
the one or more of said text objects being absent of the watermark.
Choi teaches a watermark system and more particularly, to embedding and extracting a text watermark (See Choi’s par 0002). 
Choi in par 0228, teaches that a watermark itself should be invisible to naked eyes, but it should be detectable by detection mechanism. In other words, the watermark hidden into text is invisible that the difference between original document and watermarked document should not be noticeable. That is, the differences displayed on the screen should be imperceptible. However, when the text documents are leaked out to third party or photo-taken, the hidden watermark should be detectable by tracing mechanism. There is a tradeoff between invisibility of the watermark and detectability of hidden information. If the difference in the displayed document is perceptible, an employee may have feeling of ‘being watched’ and then try not to use the security system. However, if the system embeds too mild watermark, then detection will be difficult. That is why the security system should take a balanced approach. 
Accordingly, Choi teaches a method that provide a secure document that include text watermarking, while AAPA allow the user to select and highlight text, Chopi discloses that the watermarking is invisible to the user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Choi with the teaching as in AAPA, in order to provide invisible text watermarking. The motivation for doing so would have been to provide a secure document and watermarking technique that provide robustness against attacks (See Choi’s par 0288).

Regarding Claim 4, AAPA in view of Choi teaches the limitations contained in parent Claim 1. AAPA further teaches:
wherein creating the graphic comprises identifying the at least one non-text object of the source document by: 
creating a document object model that comprises information about objects of the source document (AAPA in par 0004, further teaches that existing Portable Document Format (PDF) –based renderers generate PDF documents from non-PDF source documents. The rendered PDF documents provide a text selection capability at the client’s end. This is possible because text is drawn into the PDF documents. Non-text elements (e.g., charts, graphs, tables, images, etc.) are respectively drawn into specific object types per PDF specifications (e.g., each table is rendered as a table per PDF specification, each image is rendered as an image per PDF specification, etc.); and
processing the document object model to determine which objects of the source document are non-text objects (AAPA in par 0004, further teaches that existing Portable Document Format (PDF) –based renderers generate PDF documents from non-PDF source documents. The rendered PDF documents provide a text selection capability at the client’s end. This is possible because text is drawn into the PDF documents. Non-text elements (e.g., charts, graphs, tables, images, etc.) are respectively drawn into specific object types per PDF specifications (e.g., each table is rendered as a table per PDF specification, each image is rendered as an image per PDF specification, etc.). 


Regarding Claim 5, AAPA in view of Choi teaches the limitations contained in parent Claim 4. AAPA further teaches:
wherein the information comprises an object identifier, an object position in the source document, and a transformation matrix (AAPA in par 0003 – 0004, teaches that existing Portable Document Format (“PDF”)-based renderers generate PDF documents from non-PDF source documents. The rendered PDF documents provide a text selection capability at the client's end (i.e., the capability for a user to select text in a PDF document via user-software interactions for purposes of highlighting text, crossing out text, and/or underlining text). This is possible because text is drawn as text into the PDF documents. The term “drawn”, as used here, means to combine or merge an object into a document as a graphical representation. For example, in some scenarios, the object is merged into the document by creating a bitmap image file therefore inserting the image into the PDF document. Non-text elements (e.g., charts, graphs, tables, images, etc.) are respectively drawn into specific object types per PDF specifications (e.g., each table is rendered as a table per PDF specification, each image is rendered as an image per PDF specification, etc.). In order to secure the PDF 

Regarding Claim 6, AAPA in view of Choi teaches the limitations contained in parent Claim 4. AAPA further teaches:
further comprising processing the document object model to determine which objects of the source document are text objects (AAPA in par 0004, further teaches that existing Portable Document Format (PDF) –based renderers generate PDF documents from non-PDF source documents. The rendered PDF documents provide a text selection capability at the client’s end. This is possible because text is drawn into the PDF documents. Non-text elements (e.g., charts, graphs, tables, images, etc.) are respectively drawn into specific object types per PDF specifications (e.g., each table is rendered as a table per PDF specification, each image is rendered as an image per PDF specification, etc.). 
Accordingly, as disclosed in the background, AAPA teaches a method for rendering documents as a PDF, wherein the rendered document provides the capability 

Regarding Claim 9, AAPA in view of Choi teaches the limitations contained in parent Claim 1. AAPA further teaches:
wherein the watermark comprises text (AAPA in par 0004, teaches that in order to secure the PDF documents, watermarks can be applied to the PDF documents as text or as a separate image in the PDF document. However, since the watermarks include separate text (in the case of text based watermarking) or separate images (in the case of image based watermarking), the watermarks are separate independent objects without any intermingling with other objects. As such, it is quite easy to remove the watermarks from the PDF documents. Thus, the watermarks do not provide a satisfactory means for securing the PDF documents (e.g., for copyrights purposes). Accordingly, sophisticated techniques (like digital signing) is often used to address this issue of the PDF documents).

Regarding Claim 10, AAPA in view of Choi teaches the limitations contained in parent Claim 1. AAPA further teaches:
wherein the graphic is a bitmap image (AAPA in par 0003, teaches that existing image-based renderers generate images from documents. The rendered images do not differentiate between text and non-text objects. Accordingly, every . 

Regarding Claim 12, AAPA in view of Choi teaches the limitations contained in parent Claim 1. AAPA further teaches:
wherein the file format of the base document is a Portable Document Format ("PDF") (AAPA in par 0004, further teaches that existing Portable Document Format (PDF) –based renderers generate PDF documents from non-PDF source documents. The rendered PDF documents provide a text selection capability at the client’s end. This is possible because text is drawn into the PDF documents).

Regarding Claim 13, this Claim merely recites a system comprising a processor and a non-transitory computer-readable storage medium comprising instructions that are configured to cause the processor to implement a method for rendering a secure document with a text selection capability as similarly recited in Claim 1. Accordingly, AAPA in view of Choi discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 1.

Regarding Claim 16, this Claim merely recites a system comprising a processor and a non-transitory computer-readable storage medium comprising instructions that are configured to cause the processor to implement a method for rendering a secure document with a text selection capability as similarly recited in Claim 4. Accordingly, AAPA in view of Choi discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 4.

Regarding Claim 17, this Claim merely recites a system comprising a processor and a non-transitory computer-readable storage medium comprising instructions that are configured to cause the processor to implement a method for rendering a secure document with a text selection capability as similarly recited in Claim 5. Accordingly, AAPA in view of Choi discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 5.

Regarding Claim 18, this Claim merely recites a system comprising a processor and a non-transitory computer-readable storage medium comprising instructions that are configured to cause the processor to implement a method for rendering a secure document with a text selection capability as similarly recited in Claim 6. Accordingly, AAPA in view of Choi discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 6.

Regarding Claim 19, this Claim merely recites a system comprising a processor and a non-transitory computer-readable storage medium comprising instructions that are configured to cause the processor to implement a method for rendering a secure document with a text selection capability as similarly recited in Claim 9. Accordingly, AAPA in view of Choi discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 9.

Claims 2, 3, 11, 14, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admit Prior Art) in view of Choi and in further  view of Wang et al., U.S. Pub. No. US 2002/0126869 A1 (hereinafter, “Wang”).

Regarding Claim 2, AAPA in view of Choi teaches the limitations contained in parent Claim 1. AAPA further teaches:
wherein: 
the graphic further comprises at least one text object from the source document (AAPA in par 0004, further teaches that existing Portable Document Format (PDF) –based renderers generate PDF documents from non-PDF source documents. The rendered PDF documents provide a text selection capability at the client’s end. This is possible because text is drawn into the PDF documents. Non-text elements (e.g., charts, graphs, tables, images, etc.) are respectively drawn into specific object types per PDF specifications (e.g., each table is rendered as a table per PDF specification, each image is rendered as an image per PDF specification, etc.); and
 AAPA in view of Choi does not specifically disclose that the secure document does not enable selection of the at least one text object. 
Wang teaches that a tools exist for merging watermarks into multiple same objects (such as images) of a target document automatically (See Wang’s Abstract and par 0007). Wang in par 0059, further teaches that for watermarking technologies that embed watermarks into images, the target object specification 18 may specify that the target object is an image. The target object specification 18 may describe a specific target object, or a characteristic of the target object. Wang in par 0087, further teaches that an application of watermarking is in the processing of forms. A scan service 502 scans in each form or document for record keeping purposes and inserts watermarks into the scanned image of each claim form or document in order to record various types of information such as the receipt date of the form and the status of the claim. Wang in par 0108, further teaches that the owner specification may also indicate what digital license is required to make the changes. If no owner specification is specified, then anyone (or no one) would be able to make changes to the watermark in the digital work.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings as in Wang with the teachings as in AAPA and Choi for purposes such as using known techniques to improve similar devices in the same way. AAPA and Choi already calls for watermarking. Wang teaches known techniques of watermarking. Thus, one of ordinary skill would have been readily prompted to look to Wang from AAPA and Choi to gain predictable benefits of Wang’s techniques, such as creating a single watermarked image (See Wang’s Abstract).

Regarding Claim 3, AAPA in view of Choi teaches the limitations contained in parent Claim 1. 
However, AAPA in view of Choi does not specifically disclose wherein the secure document is configured to retain the graphic as a single image comprising the at least one non-text object of the source document and the watermark. 
Wang teaches that a tools exist for merging watermarks into multiple same objects (such as images) of a target document automatically (See Wang’s Abstract and par 0007). Wang in par 0059, further teaches that for watermarking technologies that embed watermarks into images, the target object specification 18 may specify that the target object is an image. The target object specification 18 may describe a specific target object, or a characteristic of the target object. Wang in par 0087, further teaches that an application of watermarking is in the processing of forms. A scan service 502 scans in each form or document for record keeping purposes and inserts watermarks into the scanned image of each claim form or document in order to record various types of information such as the receipt date of the form and the status of the claim. 
	The cited references, AAPA, Choi and Wang are analogous art pertaining to electronic document processing. Further, the cited references are analogous art pertaining to watermarking. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings as in Wang with the teachings as in AAPA and Choi for purposes such as using known techniques to improve similar devices in the same way. AAPA and Choi already calls for watermarking. Wang teaches known techniques of watermarking. Thus, one of ordinary skill would have been readily 

Regarding Claim 11, AAPA in view of Choi  teaches the limitations contained in parent Claim 1. AAPA further teaches: 
wherein creating the graphic comprises: 
drawing the at least one non-text object from the source document onto an electronic canvas (AAPA in par 0042, teaches that Electronic canvases are well known in the art, and therefore will not be described in detail herein. Still, it should be mentioned that the electronic canvas refers to a container that holds elements (e.g., lines, shapes, frames containing other elements, images, etc.). The container provides a means to store objects in an organized way that follows specific rules. AAPA in par 0048, further teaches that techniques for drawing graphics, images, text and other objects to documents are well known in the art, and therefore will not be described herein. Any known or to be known technique for drawing objects to documents can be used herein without limitation); 
drawing the watermark onto the electronic canvas (AAPA in par 0003, teaches that existing image-based renderers generate images from documents. The rendered images do not differentiate between text and non-text objects. Accordingly, every component of a source document is rendered as a single bitmap image file. This type of rendering provides the option of including a textual watermark as part of the image represented by the bitmap image file. In this case, the textual watermarks provide a satisfactory means for securing the rendered images. AAPA in par 0004, further ; and 
AAPA teaches that the source document can be rendered as a single bitmap image file, however, AAPA in view of Choi does not specifically disclose storing a bitmap digital image of the electronic canvas consisting of the non-text image and watermark merged together as a single image. 
Wang teaches that a tools exist for merging watermarks into multiple same objects (such as images) of a target document automatically (See Wang’s Abstract and par 0007). Wang in par 0059, further teaches that for watermarking technologies that embed watermarks into images, the target object specification 18 may specify that the target object is an image. The target object specification 18 may describe a specific target object, or a characteristic of the target object. Wang in par 0087, further teaches that an application of watermarking is in the processing of forms. A scan service 502 scans in each form or document for record keeping purposes and inserts watermarks into the scanned image of each claim form or document in order to record various types of information such as the receipt date of the form and the status of the claim. 
	The cited references, AAPA, Choi and Wang are analogous art pertaining to electronic document processing. Further, the cited references are analogous art pertaining to watermarking. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teachings as in Wang with the teachings 

Regarding Claim 14, this Claim merely recites a system comprising a processor and a non-transitory computer-readable storage medium comprising instructions that are configured to cause the processor to implement a method for rendering a secure document with a text selection capability as similarly recited in Claim 2. Accordingly, AAPA in view of Choi and in further view of Wang discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 2.

Regarding Claim 15, this Claim merely recites a system comprising a processor and a non-transitory computer-readable storage medium comprising instructions that are configured to cause the processor to implement a method for rendering a secure document with a text selection capability as similarly recited in Claim 3. Accordingly, AAPA in view of Choi and in further view of Wang discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 3.

Regarding Claim 20, this Claim merely recites a system comprising a processor and a non-transitory computer-readable storage medium comprising instructions that are configured to cause the processor to implement a method for rendering a secure 

Regarding Claim 21, AAPA in view of Choi teaches the limitations contained in parent Claim 1. 
However, AAPA in view of Choi does not specifically disclose wherein the graphic comprises a unitary element into which the at least one non-text object of the source document and the watermark are both merged.
Wang teaches that a tools exist for merging watermarks into multiple same objects (such as images) of a target document automatically (See Wang’s Abstract and par 0007). Wang in par 0059, further teaches that for watermarking technologies that embed watermarks into images, the target object specification 18 may specify that the target object is an image. The target object specification 18 may describe a specific target object, or a characteristic of the target object. Wang in par 0087, further teaches that an application of watermarking is in the processing of forms. A scan service 502 scans in each form or document for record keeping purposes and inserts watermarks into the scanned image of each claim form or document in order to record various types of information such as the receipt date of the form and the status of the claim. 
	The cited references, AAPA, Choi and Wang are analogous art pertaining to electronic document processing. Further, the cited references are analogous art pertaining to watermarking. 
.

Claims 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Choi and in further view of Tanahashi et al. (US 7,072,052) (hereinafter, Tanahashi).

Regarding Claim 7, AAPA in view of Choi teaches the limitations contained in parent Claim 6. 
However, AAPA in view of Choi does not specifically disclose, “wherein the one or more of the text objects are added to the base document in a one-object-at-a-time manner”.
Tanahashi in Col. 10 lines 0035 – 0061, teaches that a queue is provided to each RIP engine for storing jobs appropriated to the RIP engine, and further, the estimation time information for the completion of that appropriated job is stored in that queue, based on the contents of the job commands, the amount of data, and the processing speed of the clusters. In the event that multiple jobs are appropriated to a single queue, the estimation time for each job is added, and the totaled estimation time information is 
The cited references, AAPA, Choi and Tanahashi are analogous art pertaining to electronic document processing. Further, the cited references are analogous art pertaining to document rendering. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tanahashi with the teachings as in AAPA and Choi for purposes such as using known techniques to improve similar devices in the same way. AAPA and Choi calls for document rendering. Tanahashi teaches known techniques of document rendering. Thus, one of ordinary skill would have been readily prompted to look to Tanahashi from AAPA and Choi to gain predictable benefits of the techniques of AAPA, such as utilizing queueing for document rendering.

Regarding Claim 8, AAPA in view of Choi and in further view of Tanahashi teaches the limitations contained in parent Claim 7. 
Tanahashi further teaches:
wherein the order in which the one or more of the text objects are added to the base document is determined based on a queue of text objects of a document object model (Tanahashi in Col. 10 lines 0035 – 0061, teaches that a queue is provided to each RIP engine for storing jobs appropriated to the RIP engine, and further, the estimation time information for the completion of that appropriated job is stored in that queue, based on the contents of the job commands, the amount of data, and the processing speed of the clusters. In the event that multiple jobs are appropriated to a single queue, the estimation time for each job is added, and the totaled estimation time information is stored in that queue. At the time of appropriating jobs to the multiple RIP engines 506 through 509, the page storage 505 makes reference to the accumulated estimation time information stored in the queue of each RIP engine, selects the queue with the smallest accumulated estimation time information, and appropriates the job to the selected queue. In the event that there is a queue to which no jobs have been appropriated at all (i.e., the RIP engine is standing idle), the accumulated estimation time information is zero, and in the event that there is such a queue, the job is appropriated to that queue. Once a job is appropriated to a queue corresponding to the RIP engine, that RIP engine reads out the attribution information (including command information) of that appropriated job from the queue, and executes rasterizing processing of the read job data. The bit map image data 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tanahashi with the teachings as in AAPA and Choi for purposes such as using known techniques to improve similar devices in the same way. AAPA and Choi calls for document rendering. Tanahashi teaches known techniques of document rendering. Thus, one of ordinary skill would have been readily prompted to look to Tanahashi from AAPA and Choi to gain predictable benefits of the techniques of AAPA, such as utilizing queueing for document rendering.

Response to Arguments
Applicant’s arguments, see page 2, filed 12/06/2021, with respect to the rejection(s) of claim(s) 1 – 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al. (US 2017/0329943) and the previously cited art.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176